UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): April 28, 2010 THE FIRST BANCORP, INC. (Exact name of Registrant as specified in charter) MAINE (State or other jurisdiction of incorporation) 0-26589 01-0404322 (Commission file number) (IRS employer identification no.) Main Street, Damariscotta, Maine (Address of principal executive offices) (Zip Code) (207) 563-3195 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: [_] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [_] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [_] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [_] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4 (c)) TABLE OF CONTENTS Item 5.07Submission of Matters to a Vote of Security Holders Page 1 Signatures Page 2 Exhibit Index Page 3 Section 5 – Corporate Governance and Management Item 5.07Submission of Matters to a Vote of Security Holders. The 2010 Annual Meeting of Shareholders of The First Bancorp, Inc., the one-bank holding company of The First, N.A., was held at The Samoset Resort, 220 Warrenton Street, Rockport, Maine 04856, on Wednesday, April 28, 2010, at 11:00 a.m. Eastern Daylight Time, for the following purposes: 1. To elect to one-year terms as Directors of the Company the nominees listed in the Company’s Proxy Statement dated March 19, 2010. 2. To approve (on a non-binding basis) the compensation of the Company’s executives. 3. To approve the 2010 Equity Incentive Plan and the reservation of 400,000 shares of Common Stock for issuance thereunder. 4. To ratify the Audit Committee’s selection of Berry, Dunn, McNeil & Parker as independent auditors of the Company for 2010. At the Annual Meeting, there were present in person or by proxy 8,623,983 shares of the Company’s common stock, representing 88.44% of the total outstanding eligible votes. The final voting results for each proposal are as follows: 1. To elect to one-year terms as Directors of the Company the nominees listed in the Company’s Proxy Statement dated March 19, 2010. For Withheld Broker Non-Vote Katherine M. Boyd Daniel R. Daigneault Robert B. Gregory Tony C. McKim Carl S. Poole Mark N. Rosborough Stuart G. Smith David B. Soule Bruce B. Tindal 2. To approve (on a non-binding basis) the compensation of the Company’s executives. For Against Abstain 3.To approve the 2010 Equity Incentive Plan and the reservation of 400,000 shares of Common Stock for issuance thereunder. For Against Abstain Broker Non-Vote 4.To ratify the Audit Committee’s selection of Berry, Dunn, McNeil & Parker as independent auditors of the Company for 2010. For Against Abstain SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE FIRST BANCORP, INC. By: /s/ F. STEPHEN WARD F. Stephen Ward Executive Vice President & Chief Financial Officer Dated: April 30, 2010
